Title: To James Madison from Jacob Wagner, 15 August 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 15 Augt. 1806

A favourable opportunity offering for Philadelphia, I have returned Mr. Duponceau his books.  I do not see what we can do to assist Murray; but I have acknowledged the receipt of his papers.  Mr. Harvey has been advised to collect depositions to shew that his Son was forcibly or deceptively placed on board the Leander, which he intimates he would have it in his power to do.  The two cases of British aggression require, I believe, nothing to be done upon them; but being enormous they deserve perusal: that of the Eliza we had some months ago in a more concise form.  I have been studious in the enclosed draft of a letter to Genl. Armstrong upon the case of Stoddert & Mason not to commit us against Soan, however strong my prejudice is against the fairness of his proceeding.  It must have been by accident that the letter from the President, which I now forward, escaped you at Orange: I regret it on account of the great-coat.  The answer to the complaint against Genl. Ney is a little incoherent as well as illhumoured.  I shall send you by the next mail a draft to Simpson, desiring him to ransom the people of the Indefatigable.  Be pleased to direct me about the fee for Mr. Edwards: it appears not immoderate.
The newspapers, you will perceive, are playing off their ingenuity upon the date of the Commission issued to Swartwout’s Successor.  There is nothing puzzling in it to those who wish to understand it.  A commission does not supersede from its date, nor yet from the time of its being delivered to the person named in it, but from the time of notice of its being issued being given to the former officer.  The date the commission in question bears was inserted in it before it left our office in blank - as to the name; and it was fortunate, as the removal now appears to have been determined upon before the acquittals and not to have been produced by them.  I have the honor to be Your faithful Servt.

Jacob Wagner


P. S.  We had two copious Showers on tuesday last, but they have not been sufficient to replenish the Streams or to penetrate the ground.

